Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 26, 33, 44 are objected to because of the following informalities: 
Abbreviations should be defined the first time they are used in a chain of dependency.  Thus, “ml” in claims 4, 26 and 33 should be defined as milliliters and “ms” in claim 44 should be defined as milliseconds the first time it is used. 

Here is an example using claim 4 for how these claims can be formatted to overcome the objections.
Claim 4 could be amended as follows:
 wherein a volume of fluid pushed through the capsulotomy tip is between 0.02 milliliters (ml) and 1.0 ml.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9, 24 and 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 9 and 38 recite the limitation "the suction cup" in the limitation “wherein the fluid is delivered by advancing a roller in a roller dispenser that mechanically forces fluid to flow into the suction cup of the capsulotomy device”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is 1) intending to refer to the capsulotomy tip and accidentally referred to a suction cup or 2) is intending to further claim the capsulotomy tip as including a suction cup in this claim. For this examination 1) is the broadest reasonable interpretation. Thus, for this examination, it is interpreted that applicant intended to refer to the capsulotomy tip and accidentally referred to a suction cup. Regardless if this is the correct interpretation or not, applicant should amend the claims to make what is being claimed here clear. If applicant intended for 1) applicant should amend to refer to “the capsulotomy tip”. If applicant intended for 2) applicant should positively recite the suction cup before reciting “the suction cup”.


Claim 24 recites “The surgical device of claim 24….”. This appears to be a typo as claim 24 is a dependent claim and dependent claims need to refer to a previous claim, not itself. Thus, it is not clear which claim that claim 24 depends on. Is Claim 24 dependent on claim 1, claim 23 or another previous claim. For this examination, claim 24 is interpreted as depending on claim 23 as this appears to be applicant’s intended determination. Regardless if this is correct, the claims should be amended to make this clear.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 states: “wherein cutting tissue of the eye of the patient comprises: cutting tissue of the eye such that an edge of the cut tissue rolls to form a converging fluidic inlet under the rolled edge”. Claim 13 depends on claim 1. Claim 1 recites the limitation “cutting tissue of the eye of the patient, such that an edge of the cut tissue rolls to form a converging fluidic inlet under the edge”. Thus, claim 13 is simply restating a limitation already claimed. Therefore, claim 13 is a dependent claim that does not further limit the independent claim and is rejected under 35 USC 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, 13-14, 30-32, 34-37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri et al (US 20160143778) hereafter known as Aljuri in view of Boukhny et al (US 8157797) hereafter known as Boukhny. 

Independent claim:
Regarding claim 1:
Aljuri discloses:
A method for performing a capsulotomy [see para 229… “Capsulorhexis and enucleation (or known as hydrodissection) can both be performed” Capsulorhexis includes making incisions in the capsule which recites capsulotomy], comprising: 
inserting a capsulotomy tip of a capsulotomy device into an eye of a patient through an incision in a surface of the eye [see Fig. 5 which shows the distal end of element 382 into the capsule portion of the eye through an incision.  Also see Fig. 12 which identifies the distal end of element 382 as being elements 320,340 and 322 (these three elements make the capsulotomy tip) ]; 
applying suction to the capsulotomy tip to secure the capsulotomy tip to the eye of the patient [see para 12…. “The eye can be fixed to a docking station with suction in order to fix the location of the eye during surgery, and the probe can be held in a fixed location when tissue is removed with image guidance as described herein.” This is understood to secure the entire surgical apparatus (including the tip) with the eye]; 
cutting tissue of the eye of the patient using a fluid ablation modality [see Fig. 17D and para 211…. “the surgeon can select the depth of the cut based on images and with adjustment of treatment parameters such as one or more of flow rate, nozzle diameter, or pressure” and para 292… “The treatment profile 520 extends from a first end 526 proximate the anterior of the eye and the anchor to a second end 528 toward the posterior of the eye.” These sections indicate cuts being made on an eye.]; 
pushing a fluid through the capsulotomy tip [see para 249… “The fluid release from port 340 may comprise a liquid” Releasing fluid from element 340 (capsulotomy tip) recites pushing fluid through the tip.]; and 
While Aljuri focuses on using a fluid jet to make cuts on the eye, Aljuri’s disclosure includes the use of more additional forms of energy including electrodes [see para 261… “The treatment probe 450 is coupled to treatment components as described herein to allow treatment with one or more forms of energy such as mechanical energy from a jet, electrical energy from electrodes or optical energy from a light source such as a laser source.”]
However, Aljuri fails to positively recite “removing the capsulotomy tip from the eye of the patient”. Additionally, while Aljuri discloses cutting tissue of the eye, Aljuri fails to fully disclose that the cutting tissue of the eye is “such that an edge of the cut tissue rolls to form a converging fluidic inlet under the edge”. Instead Aljuri discloses cutting the eye using a fluid jet to make cuts [see abstract… “A fluid jet is directed at tissue to erode tissue with a controlled amount of ablative energy of a jet.”] Based on applicant’s disclosure cutting tissue of the eye “such that an edge of the cut tissue rolls to form a converging fluidic inlet under the edge” is understood to be the result of applying electrical energy in from an electrode or electrical lead. This support comes from Para 107 of applicant’s written specification received on 1/25/2019 (hereafter sometimes referred to as application’s specification) [see “The curling of the edges of the capsule can be formed due to the thermal gradient from the electrical discharge of the device, specifically as a result of the heat created”] of applicant’s disclosure which  describes the curling from cuts being created by thermal gradients of electrical discharge. Thus, if Aljuri cuts the eye with electrical energy from an electrode or electrical lead, this limitation is understood to be recited.
Boukhny discloses a known electrode device for cutting the eye [see Fig. 1 element 120 and Col. 4 lines 15-20… “cutting portion 120”] which includes two electrode layers [see Fig. 1 elements 122 and 124 see Col. 4 lines 49-55… “the cutting portion 120 of the pictured Capsulorhexis device 100 includes two superelastic electrode layers 122 and 124, which are separated by a thin, electrically insulating layer”] in the analogous art of cataract surgery [see Col. 1 lines 5-10… “The present invention relates generally to the field of cataract surgery”]. Boukhny also discloses that it is known that after performing a cataract surgery to remove the surgical device from the eye [see Col. 3 lines 50-55… “FIGS. 5A-5D illustrate the insertion and removal of a capsularhexis device during cataract surgery.”]
Since Aljuri discloses additionally using energy from electrodes to help perform cuts during cataract surgery, but is silent as to the exact structures, and Boukhny discloses a known structure for application of energy from electrodes to the cut the eye during the analogous procedure of cataract surgery, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri by including Boukhny’s electrode cutting structure and to cut the eye with a water jet and electrode energy (i.e. reciting  “cutting tissue of the eye of the patient, such that an edge of the cut tissue rolls to form a converging fluidic inlet under the edge”).
Additionally, since it is a known step after performing cataract surgery to remove the surgical apparatus from the eye as taught by Boukhny, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Aljuri in view of Boukhny by removing both the water jet and the electrode cutting structure from the eye after surgery (i.e. removing the capsulotomy tip from the eye of the patient).


Independent claim:
Regarding claim 30:
Aljuri discloses:
A method for performing a capsulotomy [see para 229… “Capsulorhexis and enucleation (or known as hydrodissection) can both be performed” Capsulorhexis includes making incisions in the capsule which recites capsulotomy], comprising: 
inserting a capsulotomy tip of a capsulotomy device into an eye of a patient through an incision in a surface of the eye [see Fig. 5 which shows the distal end of element 382 into the capsule portion of the eye through an incision.  Also see Fig. 12 which identifies the distal end of element 382 as being elements 320,340 and 322 (these three elements make the capsulotomy tip)]; 
applying suction to the capsulotomy tip to secure the capsulotomy tip to the eye of the patient [see para 12…. “The eye can be fixed to a docking station with suction in order to fix the location of the eye during surgery, and the probe can be held in a fixed location when tissue is removed with image guidance as described herein.”]; 
cutting tissue of the eye of the patient using a fluid ablation modality, [see Fig. 17D and para 211…. “the surgeon can select the depth of the cut based on images and with adjustment of treatment parameters such as one or more of flow rate, nozzle diameter, or pressure” and para 292… “The treatment profile 520 extends from a first end 526 proximate the anterior of the eye and the anchor to a second end 528 toward the posterior of the eye.” These sections indicate cuts being made on an eye.]; 
pushing a fluid through the capsulotomy tip [see para 249… “The fluid release from port 340 may comprise a liquid” Releasing fluid from element 340 (capsulotomy tip) recites pushing fluid through the tip.]; and 
While Aljuri focuses on using a fluid jet to make cuts on the eye, Aljuri’s disclosure includes the use of more additional forms of energy including electrodes [see para 261… “The treatment probe 450 is coupled to treatment components as described herein to allow treatment with one or more forms of energy such as mechanical energy from a jet, electrical energy from electrodes or optical energy from a light source such as a laser source.”]
However, Aljuri fails to positively recite “removing the capsulotomy tip from the eye of the patient”. Additionally, while Aljuri discloses cutting tissue of the eye, Aljuri fails to disclose the cutting as “using an electrical cutting element of the capsulotomy device, wherein the electrical cutting element causes a shrinkage of collagen fibers resulting in an upward fold of the cut tissue”. Instead Aljuri discloses cutting the eye using a fluid jet to make cuts [see abstract… “A fluid jet is directed at tissue to erode tissue with a controlled amount of ablative energy of a jet.”]  Para 77 of applicant’s specification (see “In some embodiments, the cutting element 222 functions as a resistor. A very short electrical pulse quickly heats up the element (e.g., to greater than 500°C, such as 600 °C, 700°C, 800 °C, 900 °C, 1000 °C, 1200 °C, 1500 °C, and so forth).”) discloses the electrical cutting element as producing heat which is understood to cause the shrinkage of collagen fibers as claimed. Thus, cutting using electrode is interpreted as reciting this limitation.  
Boukhny discloses a known electrode device for cutting the eye [see Fig. 1 element 120 and Col. 4 lines 15-20… “cutting portion 120”] which includes two electrode layers [see Fig. 1 elements 122 and 124 see Col. 4 lines 49-55… “the cutting portion 120 of the pictured capsulorhexis device 100 includes two superelastic electrode layers 122 and 124, which are separated by a thin, electrically insulating layer”] in the analogous art of cataract surgery [see Col. 1 lines 5-10… “The present invention relates generally to the field of cataract surgery”]. Boukhny also discloses that it is known that after performing a cataract surgery to remove the surgical device from the eye [see Col. 3 lines 50-55… “FIGS. 5A-5D illustrate the insertion and removal of a capsularhexis device during cataract surgery.”]
Since Aljuri discloses additionally using energy from electrodes to help perform cuts during cataract surgery, but is silent as to the exact structures, and Boukhny discloses a known structure for application of energy from electrodes to the cut the eye during the analogous procedure of cataract surgery, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri by including Boukhny’s electrode cutting structure and to cut the eye with a water jet and electrode energy (i.e. reciting  “cutting tissue of the eye of the patient using an electrical cutting element of the capsulotomy device, wherein the electrical cutting element causes a shrinkage of collagen fibers resulting in an upward fold of the cut tissue”).
Additionally, since it is a known step after performing cataract surgery to remove the surgical apparatus from the eye as taught by Boukhny, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Aljuri in view of Boukhny by removing both the water jet and the electrode cutting structure from the eye after surgery (i.e. removing the capsulotomy tip from the eye of the patient).




Dependent claims:
Regarding claims 2, 31:
Aljuri discloses the invention substantially as claimed including all the limitations of claims 1 and 30 above which includes a capsulotomy tip that emits fluid. Also, Aljuri discloses a suction tube of the capsulotomy device [see para 369… “The fragmented tissue can be collect through passive or active means, for example through an outer collection tube or the working channel.” And see para 256… “Aspiration
control 30 is coupled to probe 450 to control aspiration.” Para 369 Based on these sections there is an outer collection tube which removes tissue using active means. Para 256 describes Aljuri active means as including aspiration (i.e. suction). Thus, the outer collection tube is a suction tube]
However, Aljuri is silent as to exactly when the capsulotomy tip is filled with fluid. Thus, Aljuri fails to disclose “prior to inserting the capsulotomy tip into the eye of the patient, filling the capsulotomy tip and a suction tube of the capsulotomy device with the fluid”.
It would have been obvious to one having ordinary skill in the art at the time the invention to fill the capsulotomy up and suction tube with fluid prior to inserting the capsulotomy tip because there are only two ways to fill the fluid (i.e. before inserting the tip into the eye or after inserting the tip into the eye) and filling the capsulotomy tube and the section tube before inserting the tip into the eye is one of those two possibilities.

Regarding claims 3 and 32, para 249 of Aljuri [see “ The fluid release from port 340 may comprise a liquid, for example saline, or a gas, for example CO2.”] discloses the fluid as being saline which is understood to be a balanced salt solution.


Regarding claims 5 and 34, see para 240 of Aljuri [see “the Aquablation probe can be inserted into the cortex (similar to a phaco-probe). Through longitudinal and radial sweeping, the probe can core out the cortex and nucleus leaving the capsule intact.”] which discloses placing the tip between the inner surface of the lens capsule and outer surface of the lens in the eye.

Regarding claims 6-8 and 35-37, para 229 of Aljuri [see “Capsulorhexis and enucleation (or known as hydrodissection) can both be performed using the waterjet.”] discloses performing a hydrodissection of the capsule as recited by claims 6 and 35. Additionally, para 229 discloses using a waterjet to perform this hydrodissection which is understood to apply a force that kills and detaches epithelial cells as recited by claims 7-8 and 36-37.

Regarding claim 13, see rejection to claim 1 which explains this rejection as this repeats a limitation recited in claim 1.

Regarding claim 14, para 261 of Aljuri [“The treatment probe 450 is coupled to treatment components as described herein to allow treatment with one or more forms of energy such as mechanical energy from a jet, electrical energy from electrodes or optical energy from a light source such as a laser source.” and “The energy delivery region 20 can be moved under control of linkage 430 such as to deliver an intended form of energy to a target tissue of the patient.”], Fig. 17E of Aljuri and para 301 of Aljuri [see “FIGS. 17E and 17F show a user interface to define a plurality of curved portions of a cut profile.”]  discloses a cutting using multiple forms of energy including electrical energy from electrodes. Para 77 of applicant’s specification [see “In some embodiments, the cutting element 222 functions as a resistor. A very short electrical pulse quickly heats up the element (e.g., to greater than 500°C, such as 600 °C, 700°C, 800 °C, 900 °C, 1000 °C, 1200 °C, 1500 °C, and so forth).”] discloses the electrical cutting element as producing heat which is understood to cause the shrinkage of collagen fibers as claimed.

Regarding claim 42, wherein cutting tissue of the eye of the patient comprises: cutting tissue of the eye such that an edge of the cut tissue rolls to form a converging fluidic inlet under the rolled edge [Based on applicant’s disclosure cutting tissue of the eye “such that an edge of the cut tissue rolls to form a converging fluidic inlet under the edge” is understood to be the result of applying electrical energy in from an electrode or electrical lead. This support comes from Para 107 of applicant’s written specification received on 1/25/2019 (hereafter sometimes referred to as application’s specification) [see “The curling of the edges of the capsule can be formed due to the thermal gradient from the electrical discharge of the device, specifically as a result of the heat created”] of applicant’s disclosure which describes the curling from cuts being created by thermal gradients of electrical discharge. Thus, since Aljuri in view of Boukhny cuts the eye with electrical energy from an electrode or electrical lead, this limitation is understood to be recited.



Claim(s) 17-18, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny in view of in view of Neilson et al (US 20040260254) hereafter known as Neilson in view of Sorensen et al (US 20100286651) hereafter known as Sorensen.

Independent claim:
Regarding claim 17:

Aljuri discloses:
A surgical device [see Fig. 13A and see para 251… “FIGS. 13A and 13B show a system that treat a patient in accordance with embodiments.”] comprising:
a docking station that applies suction [see para 12…. “The eye can be fixed to a docking station with suction in order to fix the location of the eye during surgery”];
an electrical cutting element for cutting tissue [see para 261… “The treatment probe 450 is coupled to treatment components as described herein to allow treatment with one or more forms of energy such as mechanical energy from a jet, electrical energy from electrodes or optical energy from a light source such as a laser source.”]  
a port which dispenses fluid within the docking station that applies suction [see para 249… “The fluid release from port 340 may comprise a liquid”]
However, Aljuri is silent as to the exact structure of the docking stating and thus fails to discloses “a suction cup” and “a stem coupled to the suction cup, the stem including a lumen that is in fluid communication with the suction cup”. Also, as Aljuri fails to disclose a suction cup, Aljuri fails to disclose the electrical cutting element electrical cutting element is mounted on an underside of the suction cup. Additionally, Aljuri is silent to the exact structure of the electrical cutting element except that it is an electrode. Thus, Aljuri fails to explicitly disclose, the electrical cutting element as configured to cause a shrinkage of collagen fibers resulting in an upward fold of the cut tissue. Finally, while Aljuri discloses a port that dispense fluid, Aljuri fails to disclose “a roller dispenser coupled to the lumen of the stem, the roller dispenser configured to dispense a predetermined amount of fluid through the lumen to the suction cup.”
Boukhny discloses a known electrode device for cutting the eye [see Fig. 1 element 120 and Col. 4 lines 15-20… “cutting portion 120”] which includes two electrode layers [see Fig. 1 elements 122 and 124 see Col. 4 lines 49-55… “the cutting portion 120 of the pictured casularhexis device 100 includes two superelastic electrode layers 122 and 124, which are separated by a thin, electrically insulating layer”] in the analogous art of cataract surgery [see Col. 1 lines 5-10… “The present invention relates generally to the field of cataract surgery”]. 
Neilson discloses a suction cup [see Fig. 7 elements 120, 112] with a stem [see Fig. 1 elements 111 and 115] that includes a lumen in fluid communication with the suction cup [see para 48… “The suction tube 116 is located along one edge of the sleeve 111 and may be molded into it. The suction tube 116 provides a sealed passageway and fluidic communication with the suction ring or channel 120.”] for the purpose of coupling a surgical system to the lens capsule [see para 49… “The flat and flexible undersides 123 of the lips 121 allow the platter 112 to adhere to and seal against the lens capsule with the platter 112 surrounding the capsulorhexis.”] and isolating a surgical site to prevent the potential spread of contaminants to other areas in the analogous art of cataract surgery. [see abstract… “The suction ring (12, 112, 212) couples the sleeve (11) to the body and isolates the surgical site from surrounding tissue” and para 2… “it may be advantageous to prevent secretions, infectious materials or contaminants from spreading outside of the locality of the area which is being operated on. The present invention addresses these issues and illustrates the benefits of isolating a surgical site by referring to the specific example of cataract surgery.”] 
Sorensen discloses a peristaltic pump system [see para 2] (i.e. a roller dispenser)  that includes a roller [see Fig. 2b elements 201a-n and para 25… “see rollers 201a-n in FIG. 2b”], that mechanically forces fluid to flow [see para 3… “operate by compressing a length of tubing to move a fluid in the tubing or squeeze a molded flow channel between an elastomeric sheet and a rigid substrate to move a fluid between the elastomeric sheet and the rigid substrate. Rotating roller heads applied against the tubing or elastomeric sheet may be used for compressing the tubing or elastomeric sheet.” Which is understood to be capable of dispensing a predetermined amount of fluid] for the purpose of predictable flow properties [see para 3… “peristaltic pumps may provide predictable flow properties”] in the analogous art of ophthalmic surgery [see para 3 … “Peristaltic pumps may be used in many different applications including delivery of fluid during surgical applications (e.g., ophthalmic surgical applications).”]
Since Aljuri discloses using electrodes to help perform cuts during cataract surgery, but is silent as to the exact structures, and Boukhny discloses a known structure for application of energy from electrodes to the cut the eye during the analogous procedure of cataract surgery, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri by including Boukhny’s electrode cutting structure and to cut the eye energy (i.e. reciting  “the electrical cutting element causes a shrinkage of collagen fibers resulting in an upward fold of the cut tissue”).
	Since Aljuri in view of Boukhny is silent to the structure of as of suction device, and Neilson discloses a suction device that not only connects the device to eye but also has a design to help prevent potential spread of contaminants to other areas, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri in view of Boukhny to include a suction cup and stem similar to that described by Neilson to be used to help prevent potential spread of contaminants to other areas during cataract surgery.
Additionally, as the electrode of Aljuri in view of Boukhny in view of Neilson can only be applied through proximity to the eye there is only one limited place to place the electrodes (i.e. the cutting device) that allows delivery of treatment and that one limited place is on bottom of the suction cup.
Finally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aljuri in view of Boukhny in view of Neilson to include peristaltic pump system with a roller to drive fluid flow through the step of the suction cup similarly to that disclosed by Sorensen (i.e. a system that includes a roller dispenser) for the purpose predictable fluid flow properties without being affected by pressure fluctuations. 



Dependent claims:
Regarding claim 18, Col. 2 lines 44-50 of Boukhny (the reference disclosing the cutting element for Aljuri in view of Boukhny in view of Sorensen in view of Neilson) [see “The cutting portion comprises first and second superelastic electrode layers separated by an electrically insulating layer and electrically connected to the first and second electrical leads”] discloses the cutting element as including two electrical leads and Col. 6 lines 55-60 of Boukhny [see … “The cutting portion 120 is then energized, e.g., with a short pulse or series of pulses”] discloses the leads providing the cutting element with electrical pulses.

With respect to claim 22, para 56 of Neilson (which discloses the suction cup of Aljuri in view of Boukhny in view of Sorensen in view of Neilson) [see para 56 of Neilson… “As shown in FIGS. 13 and 15, the baffle or barrier 250 formed within the manifold 222”] discloses a baffle near the stem which is understood to be capable to equalize flow rate as claimed.


Regarding claim 27, para 229 of Aljuri [see “Capsulorhexis and enucleation (or known as hydrodissection) can both be performed using the waterjet.”] discloses performing a hydrodissection of the capsule as recited by claim 27.



Claim(s) 4 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny as applied to claims 1 and 30 respectively above, and further in view of Anis et al (US 6217543) hereafter known as Anis.
Aljuri in view Boukhny discloses the invention substantially as claimed including all the limitations of claims 1 and 30 which includes pushing fluid into the eye through a capsulotomy tip. Additionally, Aljuri in view Boukhny is directed to removing a lens for cataract surgery [see abstract of Aljuri… “removal of the lens for cataract surgery”
However, Aljuri in view Boukhny fails to disclose the amount of fluid pushed through. Thus, Aljuri in view Boukhny fails to disclose “a volume of fluid pushed through the capsulotomy tip between .02 ml and 1.0 mL” as claimed.
Anis discloses that irrigating with a fluid amount of .1 milliliters is known to be used to separate a capsular bag from capsular walls directed to the analogous problem of removing a cataract [see Col. 1 lines 38-46… “In another prior art technique of this class for removing the cataract, the nucleus is removed with a vectis and about 0.1 milliliter of viscoelastic compound or irrigating fluid is introduced into the capsular bag to separate the capsular walls.”].
	Since Aljuri in view Boukhny is directed to removal of cataracts and is silent as to the amount of irrigating fluid used, and Anis discloses that a known amount of .1 mL of irrigating fluid is known to help with the removal of cataracts, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri in view Boukhny  to fill the capsulotomy tip with an amount of .1 mL (i.e. between .02mL and 1.0mL) similarly to that disclosed by Anis.



	
Claim(s) 9-10 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny as applied to claims 1 above, and further in view of Sorensen.

Regarding claims 9 and 38
Aljuri in view of Boukhny discloses the invention substantially as claimed including all the limitations of claims 1 and 30.
However, Aljuri in view of Boukhny fails to disclose “wherein the fluid is delivered by advancing a roller in a roller dispenser that mechanically forces fluid to flow into the suction cup of the capsulotomy device” as recited by claims 9 and 38 or “wherein the suction is applied to the capsulotomy tip by operating a peristaltic pump in a first direction, and wherein the fluid is pushed through the capsulotomy tip by operating the peristaltic pump in a second direction, opposite from the first direction” as recited by claims 10 and 39.
Sorensen discloses a peristaltic pump [see para 2] (i.e. a roller dispenser) that includes a roller [see Fig. 2b elements 201a-n and para 25… “see rollers 201a-n in FIG. 2b”], that mechanically forces fluid to flow [see para 3… “operate by compressing a length of tubing to move a fluid in the tubing or squeeze a molded flow channel between an elastomeric sheet and a rigid substrate to move a fluid between the elastomeric sheet and the rigid substrate. Rotating roller heads applied against the tubing or elastomeric sheet may be used for compressing the tubing or elastomeric sheet.” Compressing with roller is mechanical force which forces fluid] for the purpose of predictable flow properties [see para 3… “peristaltic pumps may provide predictable flow properties”] in the analogous art of ophthalmic surgery [see para 3 … “Peristaltic pumps may be used in many different applications including delivery of fluid during surgical applications (e.g., ophthalmic surgical applications).”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aljuri in view of Boukhny to include peristaltic pump system to drive fluid flow similarly to that disclosed by Sorensen (i.e. a system that includes a roller in a roller dispenser that mechanically forces fluid as claimed) for the purpose predictable fluid flow properties without being affected by pressure fluctuations.
With respect to claim 10, see Figs. 4a-c and 5a-c and para 27 of Sorensen [see “FIGS. 4a-b illustrate fluid flow for rollers 201 rotating counterclockwise relative to the sheet 107 and FIGS. 5a-c illustrate fluid flow for rollers 201 rotating clockwise relative to the sheet 107.”] which discloses the peristaltic pump system for Aljuri in view of Boukhny in view of Sorensen and discloses the peristaltic pump operating in first direction (counterclockwise) and a second direction (clockwise).



Claim(s) 11-12 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny as applied to claims 1 and 30 above, and further in view of Neilson.
Aljuri in view of Boukhny discloses the invention substantially as claimed including all the limitations of claims 1 and 30 above which includes the application of suction as discussed in claims 1 and 30 above. Also, Aljuri in view Boukhny discloses applying fluid across a circular cross section (i.e. fluid is dispensed through the entire circumference of circular cross section) [see para 248 of Aljuri… “Fluid delivery element 320 comprises a nozzle 322. Nozzle 322 may comprise a substantially circular cross section.”]
However, Aljuri in view of Boukhny fails to disclose the capsulotomy tip as comprising a circular suction cup. Thus, Aljuri in view of Boukhny fails to disclose “wherein the capsulotomy tip comprises a circular suction cup, and wherein the fluid is dispensed through the entire circumference of the circular suction cup.”
Neilson discloses a suction cup [see Fig. 7 elements 120, 112] with a diameter of about 7 mm [see para 52… “For example, and with reference to FIGS. 7 to 10, the maximum diameter (D) of the platter is about 7 mm.”] for the purpose of coupling a surgical system to the lens capsule [see para 49… “The flat and flexible undersides 123 of the lips 121 allow the platter 112 to adhere to and seal against the lens capsule with the platter 112 surrounding the capsulorhexis.”] and isolating a surgical site to prevent the potential spread of contaminants to other areas in the analogous art of cataract surgery. [see abstract… “The suction ring (12, 112, 212) couples the sleeve (11) to the body and isolates the surgical site from surrounding tissue” and para 2… “it may be advantageous to prevent secretions, infectious materials or contaminants from spreading outside of the locality of the area which is being operated on. The present invention addresses these issues and illustrates the benefits of isolating a surgical site by referring to the specific example of cataract surgery.”] 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri in view of Boukhny to include a suction cup and use the cup similar to that described by Neilson to be used to help prevent potential spread of contaminants to other areas during cataract surgery.

Regarding claim 12, Boukhny the element which teaches the cutting element for Aljuri in view of Boukhny discloses the cutting element as being circular [see Fig. 1 element 1] with dimensions to that allow the cutting element to fit within an incision less than 2 mm implying the cutting element has a smaller diameter than the suction cup.


Claim(s) 15-16 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny as applied to claims 1 and 30 respectively above, and further in view of Frey et al (US 20170347877) hereafter known as Frey. 

Aljuri in view Boukhny discloses the invention substantially as claimed including all the limitations of claims 1 and 30 above.  Also, for claims 15 and 43 Aljuri discloses:
removing the cut tissue from the eye of the patient [see para 12 of Aljuri… “The first tissue may comprise tissue to be removed for cataract surgery such as one or more of the nucleus, cortex or epithelium, and the second tissue may comprise a collagenous tissue such as the capsule, for example the posterior lens capsule”]; 
inserting an intraocular lens into a capsular bag space of the eye of the patient [see para 207 of Aljuri… “The ablation and removal of the lens of the eye as described herein can be beneficially combined with known intraocular lens such as accommodating intraocular lenses”]; 
However, Aljuri in view Boukhny is silent as to the exact details of how the intraocular lens is placed. Thus, Aljuri in view Boukhny fails to discloses “and fixating the intraocular lens in place utilizing an intraocular feature that provides for location or registration or physical interaction with the capsulotomy edge.” as recited by claims 15 and 43. Also Aljuri in view Boukhny fails to disclose “where the intraocular feature that provide for location, registration or physical interaction with tissue areas are adjacent to the capsulotomy edge”. 
Frey discloses that when implanting an intraocular lens, the lens needs to be registered to the eye to provide precise alignment with eye’s axis of astigmatism [see para 3… “In known procedures for correcting astigmatism, such as limbal relaxing incisions, LASIK or implantation of toric IOLs, it is important to register the respective treatment or device in precise alignment relative to the eye's axis of astigmatism.”]. Frey further discloses creating an intraocular feature near a capsulotomy opening (in the form of a tag near a capsulotomy opening) and using the intraocular feature as a means to register the eye so that the intraocular lens is aligned with the astigmatism axis [see Fig. 5 and para 24… “FIG. 5 schematically shows laser cut capsulotomy openings in the anterior crystalline lens capsule cut with a “tag” to mark the axis of astigmatism”]  in the analogous treatment of removing a cataract and implanting an intraocular lens [see para 10…. “A typical cataract procedure using a laser system can involve the following processes: making preoperative measurements of the patient's eye for selection of the power and other characteristics of the IOL, placement of the patient on a gurney under the laser, measuring the patient's axis of astigmatism by an integral astigmatism axis measurement system built into the laser, docking the patient's eye to the laser, performing the laser treatment, including LRIs or capsulotomy with tagged astigmatism axis if the patient's astigmatism is to be treated, retracting the laser head, removing the patient's cataractous lens and implanting an IOL is implanted.”]
It would have been obvious to one having ordinary skill in the art to modify Aljuri in view Boukhny by creating a tag (i.e. an intraocular feature that provides for registration with the capsulotomy edge) near the incision in capsulotomy opening (i.e. adjacent to the capsulotomy edge) as it is implanted (i.e. fixating and registering) similarly as that explained by Frey so that the lens is properly implanted relative to the astigmatism axis. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen
 as applied to claim 17 above, and further in view of Anis.
Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen discloses the invention substantially as claimed including all the limitations of claim 17. 
Additionally, Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen is directed to removing a lens for cataract surgery [see abstract of Aljuri… “removal of the lens for cataract surgery”].
However, Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen fails to disclose the amount of fluid pushed through. Thus, Aljuri in view of Boukhny in view of Sorensen in view of Neilson fails to disclose “a volume of fluid pushed through the capsulotomy tip between .02 ml and 1.0 mL” as claimed.
Anis discloses that irrigating with a fluid amount of .1 milliliters is known to be used to separate a capsular bag from capsular walls directed to the analogous problem of removing a cataract [see Col. 1 lines 38-46… “In another prior art technique of this class for removing the cataract, the nucleus is removed with a vectis and about 0.1 milliliter of viscoelastic compound or irrigating fluid is introduced into the capsular bag to separate the capsular walls.”].
Since Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen is directed to removal of cataracts and is silent as to the amount of irrigating fluid used, and Anis discloses that a known amount of .1 mL of irrigating fluid is known to help with the removal of cataracts, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen to fill the capsulotomy tip with an amount of .1 mL (i.e. between .02mL and 1.0mL) similarly to that disclosed by Anis.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen as applied to claim 17 above, and further in view of Cumming et al (US 5066297) hereafter known as Cumming.
Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen discloses the invention substantially as claimed including all the limitations of claim 17 which includes “the surgical device of claim 17”. Also, Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen discloses using the apparatus to implant an intraocular lens [see para 207 of Aljuri… “The ablation and removal of the lens of the eye as described herein can be beneficially combined with known intraocular lens such as accommodating intraocular lenses or corneal implants”]
However, Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen fails to disclose the surgical device of claim 17 as being packaged with an intraocular lens having only rounded edges.
Cumming discloses packaging a surgical instrument for implanting an intraocular lens and an intraocular lens which has only rounded edges for the purpose of keeping the surgical instrument and intraocular lens sterile condition until use [See Fig. 2A element 28 (which is an intraocular lens with only round edges) and Col. 2 lines 25-50…. In particular “According to another aspect, the invention provides a novel surgical, foldable intraocular lens implantation aid in the form of a sterile surgical instrument package. This instrument package includes a tray for supporting the improved surgical instrument of the invention and a foldable intraocular lens in its normal unfolded configuration. and Col. 10 lines 9-15…. “This instrument package comprising the tray, capsule assembly, and lens may be sterilized and sealed within an envelope 108 or the like to preserve the sterile condition of the package until the package is opened in the operating room”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen by packaging the surgical device with a rounded intraocular lens similarly to that disclosed by Cumming to keep both sterile until both are ready to be used in surgery.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri in view of Boukhny as applied to claim 30 above, and further in view of Jia et al (US 20100312232) hereafter known as Jia.
Aljuri in view of Boukhny discloses the invention substantially as claimed including all the limitations of claim 30 and is directed to cataract surgery as discussed above. Also, Aljuri in view of Boukhny discloses the cutting element as generating an electrical pulse through the electrical cutting element [see Col. 6 lines 55-60 of Boukhny… “The cutting portion 120 is then energized, e.g., with a short
pulse or series of pulses of high-frequency current”]. 
However, Aljuri in view of Boukhny is silent as to the length of these pulses. Thus, Aljuri in view of Boukhny fails to disclose “he electrical pulse lasting less than 10ms” as recited by claim 44.
Jia discloses that during the analogous treatment of cataract surgery [see para 3… “An accepted treatment for the treatment of cataracts is surgical removal of the lens (e.g., through phacoemulsification) and replacement of the lens function by an artificial intraocular lens (IOL). Prior to removing the cataractous lens”] one way to make cuts using electrical energy that will reduce collateral thermal damage is to use generate pulses only 1 millisecond long [see para 47… “the energizing of the resistance-heating element 12 may advantageously include a short pulse (e.g., 20 milliseconds) of electrical current, or a series of pulses (e.g., 1 millisecond each). In some embodiments, pulsed radio-frequency power may be used to reduce collateral thermal damage on the capsule and avoid electrochemical reaction at the gap 25”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aljuri in view of Boukhny by generating only pulses a millisecond long during surgery similar to that disclosed by Jia so as to prevent collateral thermal damage.

Allowable Subject Matter
Claims 19-21, 23, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Please note: that any allowable subject matter for a claim rejected under 35 USC 112 is dependent on the interpretation of that claim as explained under that section.
The closest prior art of record is Aljuri in view of Boukhny in view of Sorensen in view of Neilson which discloses all the limitations of claim 17 as outlined in the rejection above. However, Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen fails to disclose all the limitations of claims 19-25 and 28. 
With respect to claims 19-20, Aljuri in view of Boukhny in view of Sorensen in view of Neilson discloses fails to disclose both an inner diameter wall, an outer diameter wall and a roof as claimed and a lip coupled to the outer diameter wall together as recited in claim 19. Claim 20 contains allowable subject matter based on dependency to claim 19.
With respect to claim 21, Aljuri in view of Boukhny in view of Sorensen in view of Neilson fails to disclose “a plurality of standoffs on the inner membrane”.
With respect to claims 23-25, Aljuri in view of Boukhny in view of Sorensen in view of Neilson fails to disclose the roller dispenser as recited in claim 23. The allowable subject matter here is no single limitation, but the combination of the roller dispenser as claimed. Claims 24-25 (please note 112(b) rejection above for interpretation of claim 24) contain allowable subject matter based on dependency to claim 23.
With respect to claim 28, Aljuri in view of Boukhny in view of Sorensen in view of Neilson fails to disclose the roller dispenser as recited in claim 29. The allowable subject matter here is no single limitation, but the combination of the dispenser as claimed.
Furthermore, nothing in the prior art when viewed with Aljuri in view of Boukhny in view of in view of Neilson in view of Sorensen would obviate these deficiencies. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792